             Case
             Case 1:20-cr-00201-KMW
                  1:20-cr-00201-KMW Document
                                    Document 28
                                             27 Filed
                                                Filed 11/10/20
                                                      11/10/20 Page
                                                               Page 11 of
                                                                       of 22




    Federal Defenders                                                                          Southern Dis trict
                                                             52 Duan e Street-10th Floor, New York, Y 10007
    OF NEW YORK, INC.                                                   Tel: (212) 41 7-8700 Fax: (21 2) 571-0392


    Dav id E. P:mon                    USDC SONY                                         Southem Dfa1ric1 of Ne w Yvrk
    Executive Oirectur                                                                       Jennifer L. Brown
                                       DOCUMENT                                               A11omcy-in -Cho11:c
                                     ' ELECTRONICALLY FILED_
                                       DOC #:: _ _ _---r-:--r:::-~l
                                       DATE FILED: I l / / o .1 ~ l                  November 10, 2020


BYECF
The Honorable Judge Kimba M. Wood
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007
                                                                     MEMO ENDORSED
RE:        United States v. Anthony Young
           20 Cr. 201 (KMW)

Honorable Judge Wood:

        I write on behalf of my client, Anthony Young, to respectfully request that the Court                       7 /_(,ii" t(J
modify Mr. Young ' s bail conditions to remove the condition of GPS location monitoring. This is                     JU ~
Mr. Young ' s second bail modification request. The Government and pretrial services consent to                          \ <-- ~
this request.

       On February 27, 2020, Mr. Young was presented in Magistrate Court. The defense
reserved a bail application without prejudice to make a bail argument at a later date. Magistrate
Judge Sarah L. Cave ordered Mr. Young detained . On March 11 , 2020, the Government filed an
Indictment in Mr. Young ' s case. On March 13, 2020, Mr. Young was arraigned on the
Indictment and a bail hearing was held in Magistrate Court before Magistrate Judge Ona T.
Wang. Magistrate Judge Wang set the following bail conditions:
           $50,000 personal recognizance bond to be co-signed by two financially responsible
           persons; pretrial supervision as directed by Pretrial Services; drug testing and treatment
           as directed by Pretrial Services; surrender all travel documents with no new applications
           and travel restricted to the Southern and Eastern Districts of New York; home detention;
           GPS location monitoring; no possession of firearms/destructive devices/other weapons;
           maintain residence approved by Pretrial Services and not to change residence; and no
           contact with co-defendants outside the presence of counsel. 1



1
    There are no co-defendants in Mr. Young 1s case.
     #

.,                Case 1:20-cr-00201-KMW
                  Case 1:20-cr-00201-KMW Document
                                         Document 28
                                                  27 Filed
                                                     Filed 11/10/20
                                                           11/10/20 Page
                                                                    Page 2 of 2
                                                                         2 of 2




                 Judge Wang further ordered that Mr. Young was to remain detained until all conditions
         were met. Pretrial Services did not approve the residence the defense had proposed for Mr.
         Young to live during the pendency of his case. As a result, Mr. Young has remained incarcerated
         at the Metropolitan Correctional Center since his presentment on February 27, 2020.

                On October 26, 2020, the Court granted defense counsel ' s application to modify Mr.
         Young' s bail conditions to allow him to reside in a residential treatment center, Samaritan
         Village, rather than home detention. To facilitate Mr. Young' s immediate release from the
         Metropolitan Correctional Center to the residential treatment facility, pretrial services and the
         Government have now indicated that Mr. Young' s GPS location monitoring should also be
         removed .
                Thank you for your consideration of this request.


                                                               Respectfully submitted,
                                                               Isl
                                                               Mame L. Lenox
                                                               Assistant Federal Defender
                                                               (212) 417-8721


                                        SO ORDERED:




                                        HONORABLE KIMBA M. WOOD
                                        UNITED STATES DISTRICT JUDGE


         cc:    Assistant United States Attorney Sarah Kushner
                Erin Cunningham, Pretrial Services Officer (by email)
